 1   William L. Walker (SBN 166878)
     William L. Walker, Attorney at Law, Inc.
 2   P.O. Box 2360
     Fair Oaks, CA 95628
 3   Telephone: (916) 535-7526
     Facsimile: (916) 535-7525
 4   Email: bill@williamlwalkerlaw.com

 5   GEOFFREY O. EVERS, SBN 140541
     EVERS LAW GROUP, A.P.C.
 6   641 Fulton Avenue, Suite 200
     Sacramento, CA 95825
 7   T: (916) 974-3000
     F: (916) 720-0332
 8   Email: g.evers@everslaw.com

 9   Attorneys for Plaintiffs Gilbert L. Loaec 2014 Trust, Gilbert L. Loaec,
     Yvonne Loaec-Russ, as Successor Trustee of Gilbert L. Loaec
10   2014 Trust, and Yvonne Loaec-Russ, as Attorney-In-Fact
     for Gilbert L. Loaec
11
                                      UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                               SAN JOSE DIVISION
14
     Gilbert L. Loaec 2014 Trust, Gilbert L. Loaec,     ) Case No. 5:19-cv-02078-NC
15   Yvonne Loaec-Russ, as Successor Trustee of         )
     Gilbert L. Loaec 2014 Trust, and Yvonne            )
16   Loaec-Russ, as Attorney-In-Fact for Gilbert L.     ) JOINT STIPULATION AND ORDER
     Loaec                                              ) FOR DISMISSAL WITH PREJUDICE
17                                                      )
                            Plaintiffs,                 )
18                                                      )
            vs.                                         )
19                                                      )
     Ramona Doheny; and DOES 1 to10,                    )
20                      Defendants.                     )
                                                        )
21
            The parties to this action acting through counsel and pursuant to Federal Rule of Civil Procedure
22
     41(a)(1)(A)(ii) do hereby stipulate, in consideration of a negotiated settlement executed by each of them,
23
     to the dismissal with prejudice of this action, including all claims and counterclaims, with each party to
24
     bear its own attorney's fees and costs.
25
     Date: January 31, 2020                       EVERS LAW GROUP, A.P.C.
26
                                                          /s/ Geoffrey O. Evers
27                                                By:
                                                          GEOFFREY O. EVERS
28                                                        Attorneys for Plaintiffs

                                                          1
                            JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1   Date: January 31, 2020                        MALACHOWSKI & ASSOCIATES

 2                                                        /s/ Mark Malachowski
                                                   By: ________________________________
 3
                                                          MARK MALACHOWSKI
 4                                                        Attorney for Defendant

 5
                                                      ORDER
 6
            This stipulation is approved. The entire action, including all claims and counterclaims stated
 7
     herein against all parties, is hereby dismissed with prejudice.           ISTRIC
 8
                                                                          TES D      TC
                                                                        TA
 9




                                                                                                   O
                                                                    S




                                                                                                    U
                                                                  ED
              January 31, 2020
     Dated: ___________                                    _______________________________________




                                                                                                     RT
10



                                                              UNIT
                                                           HONORABLE NATHANAEL
                                                                          R A N TED M. COUSINS
11                                                         UNITED STATESG MAGISTRATE JUDGE




                                                                                                         R NIA
12
                                                                                             . Cousins
                                                               NO

                                                                                 thanael M
                                                                        Judge Na
13




                                                                                                         FO
                                                                RT




                                                                                                     LI
14
                                                                       ER
                                                                   H




                                                                                                   A
                                                                            N                       C
                                                                                              F
15                                                                              D IS T IC T O
                                                                                      R
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          2
                            JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
